Moore, J.
This is a street opening proceeding brought by the city of Detroit, under the provisions of the charter of the city of Detroit. The case was tried before a jury which found that it is necessary to make the public improvement described in the petition and to take for this purpose the property described in the petition, and the jury awarded to the Detroit United Railway and the Detroit & Highland Park Railroad Company, as their interests may appear, the sum of $2,427.93 as compensation therefor.
On October 8, 1920, on motion of the attorney for *339the plaintiff, the court entered an order confirming the verdict of the jury. The case is brought here by appeal.
The case was argued orally at great length and able briefs are filed. At the time of the oral argument a proposition was pending to have the city of Detroit take over the property of the appellants. It was conceded by counsel that if this was done the case would be a moot case, though it was desired in any event to have a written opinion. Since the argument of the case in this court the city of Detroit has taken over the property of the appellants, and we think it unnecessary and unwise to prepare a written opinion, and we decline to do so.
The case is dismissed, without costs.
Fellows, C. J., and'WiEST, McDonald, Clark, Bird, Sharpe, and Steere, JJ., concurred.